DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/04/21 has been entered.
 
Drawings
In view of the 08/14/20 specification amendments, the drawings of 12/22/17 are accepted.

Examiner’s Note - 35 USC § 101
In view of the “2019 Revised Patent Subject Matter Eligibility Guidance,” claims 8, 10, 12-13, 15-24, and 33-38 qualify as eligible subject matter under 35 U.S.C. 101. With respect to independent claim 8, the applicant has amended the claim, such that the claim recites additional elements that integrate the judicial exception into a practical 
wherein the beacon broadcasts said information representative of the ambient pressure at the location of the beacon within a broadcast area (This limitation applies the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)). The particular machine, in this case, is the beacon.)
estimate an ambient pressure at a location of a mobile device located within the broadcast area of the beacon (This limitation applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e)). Rather than monopolizing all ambient pressure estimation, this limitation narrows the scope of the estimation to a specific location of a particular machine, which in this case, is a mobile device.)
based at least in part on the estimated ambient pressure at the location of said mobile device and the position information for said mobile device, estimate a three-dimensional position of said mobile device, wherein said three-dimensional position comprises a vertical position, the vertical position comprising an indication of a floor level upon which said mobile device is located (This limitation applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the 
use the three-dimensional position of said mobile device to perform a positioning-related or navigation-related function based at least in part on the vertical position (This limitation applies the judicial exception with, or by use of, a particular machine. In this case, the mobile device is a machine that is used to perform a positioning-related or navigation-related function.)

Claims 10, 12-13, 15-24, and 33-36 depend on claim 8 and also qualify as eligible subject matter as a result of their dependence on claim 8.

	Claim 37 qualifies as eligible subject matter under 35 U.S.C. 101 because, like claim 8, it recites additional elements that integrate the judicial exception into a practical application. Claim 37 recites elements similar to those discussed with respect to claim 8 above.

	Claim 38 depends on claim 37 and also qualifies as eligible subject matter as a result of its dependency on claim 37.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 10, 12-13, 15-24, and 33-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 8 has been amended to state the following limitations:
An apparatus comprising at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor cause an apparatus to at least: (emphasis mine)
estimate an ambient pressure at a location of a mobile device located within the broadcast area of the beacon, the ambient pressure at said mobile device estimated based at least in part on said information representative of the ambient pressure at the location of the beacon, wherein the apparatus is at least one of (a) the mobile device or a part thereof or (b) a server or a part thereof (emphasis mine).

Furthermore, in the second limitation above, the limitation “wherein the apparatus is at least one of (a) the mobile device …” But based on the first limitation listed above, the estimation step is performed by the apparatus at a location of a mobile device. But if the apparatus is the mobile device, does that mean that the apparatus causes itself to estimate an ambient pressure at a location of itself? The applicant has improved the clarity of the claim by specifying that the “first apparatus” is a beacon. However, the examiner suggests that the applicant further specify what the claimed “apparatus” is. Is it a server, a second beacon distinct from the claimed beacon, or a second mobile device distinct from the claimed mobile device? 
Independent claim 37 appears to be a method claim that corresponds to apparatus claim 8, and it has also been amended to specify “beacon” as opposed to “first apparatus.” However, there is a similar issue that it is not clear what the apparatus is. For example, in the limitation, “estimating, by the apparatus, an ambient pressure at a location of a mobile device” is the apparatus the mobile device or a server? Depending on what the apparatus represents, there may be potential 112(a) issues in 

Examiner’s Note - Allowable Subject Matter
In the applicant’s arguments of 02/17/21, the applicant argues, “Thus, the mobile device measures the barometric pressure at the location of the mobile device … The barometric pressure at sea level at x, y coordinates of the mobile device, but not at the location of the mobile device, is estimated … In particular, the estimated barometric pressure is not at the location of the mobile device. Rather, the estimated barometric pressure is for a reference altitude for x, y coordinates that correspond for the mobile device. Indeed, the barometric pressure is not estimated at the location of the mobile device because it is the difference in the pressure estimated at sea level and the pressure measured by the mobile device that is used to determine the altitude of the mobile device … Moreover, Wachter is clear that the mobile device measures the barometric pressure at its location. Thus, one of ordinary skill in the art would not be motivated to estimate the barometric pressure at the location of the mobile device based on Wachter because Wachter teaches that the barometric pressure at the location of the mobile device is known (e.g., through direct measurement).”
The examiner found this argument to be persuasive. Based on the way that the applicant frames the concept of “estimating an ambient pressure at a location of a mobile device located within the broadcast area of the beacon …”, the examiner concedes that Wachter is not appropriate for combination with Basha et al. The examiner could also not find any additional art that would be appropriate, either alone or 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Venkatraman et al (US PgPub 20140324381) discloses a system, method and/or devices for applying barometric pressure measurements and radio frequency measurements for positioning.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD S LIANG whose telephone number is (571)272-2148.  The examiner can normally be reached on M-F 10:00 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN VAZQUEZ can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LEONARD S LIANG/           Examiner, Art Unit 2862                                                                                                                                                                                             	03/13/21